Citation Nr: 0821858	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  99-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder due to the use of crutches.

2.  Entitlement to an initial rating in excess of 20 percent 
for mechanical back pain with scoliosis and degenerative 
changes, to include a separate rating for arthritis.

3.  Entitlement to a rating in excess of 30 percent for pes 
planus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

5.  Entitlement to specially adapted housing.

6.  Entitlement to special home adaptation.

7.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to November 
1978.

This appeal arises to the Board of Veterans' Appeals (Board) 
from March 1998 and later rating decisions issued by 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Denver, Colorado, and Jackson, Mississippi.  In August 2003, 
the Board adjudicated several claims, but remanded claims for 
increased ratings for bilateral bunionectomy, bilateral 
hammertoes, bilateral pes planus, and entitlement to a TDIU.  
In October 2003, the RO re-adjudicated the remanded claims, 
which resulted in a notice of disagreement and/or new claims 
being filed against the initial rating assigned for a back 
disability, for secondary service connection for a left 
shoulder condition, and for service connection for both 
ankles.   

This appeal also arises from a November 2003 RO rating 
decision that denied entitlement to specially adapted housing 
and special home adaptation grant and from a September 2004 
RO rating decision that denied entitlement to automobile and 
adaptive equipment.  

In March 2005, the Board remanded the 10 issues before it and 
referred new claims to the RO for appropriate action.  New 
appeals arose since then.  In September 2006, the Board 
adjudicated 8 issues, but remanded for more development the 
issues listed on page 1 of this decision.  The Board 
requested that a statement of the case be issued for service 
connection for a left shoulder disorder and an initial rating 
in excess of 20 percent for a back disability.  The Board 
requested VA examinations and medical opinions addressing a 
higher rating for pes planus, entitlement to TDIU, 
entitlement to specially adapted housing, entitlement to 
special home adaptation, and entitlement to automobile and 
adaptive equipment or adaptive equipment only (see claims 
files, Vol 3).  In November 2007, a statement of the case was 
issued and the veteran timely perfected those appeals.  

In pertinent part of a June 2006 rating decision, the RO 
denied service connection for the right ankle and determined 
that new and material evidence had not been received to 
reopen service connection claims for the right knee and left 
ankle disabilities.  The veteran submitted a timely NOD, 
which triggered the issuance of an SOC.  The veteran did not, 
however, submit a VA Form 9, Substantive Appeal or other 
document containing the necessary information and the RO 
administratively closed the case.  The Board therefore has no 
jurisdiction to address those claims.  

A November 2007 VA podiatry report notes plantar fasciitis 
secondary to pes planus (claims file, Vol 6).  This issue is 
referred to the RO as an informal secondary service 
connection claim.  

Service connection for a left shoulder disorder due to the 
use of crutches and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the lumbar spine disability 
degenerative disc disease has been manifested by no more than 
moderate limitation of motion without additional functional 
impairment. 

2.  Throughout the appeal period, bilateral pes planus has 
been manifested by pronation, abduction, pain on 
manipulation, and characteristic callosities; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendo Achilles on manipulation is not shown. 

3.  The veteran does not have loss of use of any extremity, 
blindness in both eyes (having only light perception), or 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

4.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less; or, anatomical loss or loss 
of use of both hands.

5.  The veteran has not permanently lost the use of one or 
both feet due to service-connected disability. 

6.  Ankylosis of one or both knees or one or both hips is not 
shown.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 
schedular rating greater than 20 percent for thoracolumbar 
spine pain, scoliosis, and degenerative changes are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5292, 
5293 (2001); § 4.71a, Diagnostic Code 5242 (2007).

2.  Throughout the appeal period, the criteria for a 
schedular rating greater than 30 percent for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Code 5276 (2007).

3.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.809 (2007).

4.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. §§ 2101(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.809a (2007).

5.  The criteria for entitlement to automobile and adaptive 
equipment are not met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 3.808, 4.63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) and VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  These notices must be provided 
prior to an initial unfavorable decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran challenges the initial evaluation and/or 
effective date assigned following the grant of service 
connection for mechanical back pain.  In Dingess, the Court 
held that where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in September 2002, February and July 2004, March 
and September 2006, and February and July 2007, that 
addressed all four notice elements and was sent prior to the 
initial decisions in these matters.  The letters informed the 
claimant of what evidence was required to substantiate the 
claims and of the claimant's and VA's respective duties for 
obtaining evidence.  The claimant was also asked to submit 
evidence and/or information in his possession.

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as an SOC or SSOC, cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of letters sent to the claimant 
on those dates set forth above.  Although the notice letters 
were not sent before the initial decision, this timing error 
is not unfairly prejudicial to the claimant because the 
actions taken by VA after providing notice cured the timing 
error.  The claimant has been afforded opportunity to 
participate in his claim and has been allowed time to 
respond.  VA has readjudicated the case by way of a [rating 
decision or supplemental statement of the case issued after 
notice was provided.  For these reasons, it is not unfairly 
prejudicial to the claimant for the Board to adjudicate the 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the unfavorable decision that is the basis of 
this appeal had been decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, VA did not err in not providing 
such notice.  Rather, the claimant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all 
necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment reports.  The claimant submitted medical 
and lay evidence and was provided an opportunity to set forth 
his contentions during an RO hearing.  The claimant was 
afforded VA medical examinations at various times.  The 
claimant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thoracolumbar Spine 

According to a June 2006 RO rating decision, the RO has 
characterized the service-connected low back disability as 
mechanical back pain with scoliosis and degenerative changes.  
The RO rated the lower back, initially, at 20 percent from 
September 20, 2000, under Diagnostic Code 5242.  Under that 
code, degenerative arthritis of the spine may be rated up to 
60 percent based on incapacitating episodes, or higher, based 
on other factors discussed below.  Revisions to the rating 
schedule occurred after the veteran filed his claim.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. 5110(g) (West 2002) can be 
no earlier than the effective date of that change.  VA must 
apply the earlier version of the regulation for the period 
prior to the effective date of the change and may continue to 
apply it after the change, if favorable to the veteran.  
VAOPGCPREC 3-2000.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  Because a 20 percent 
rating is in effect, the Board must determine whether there 
is a basis to assign a 40 percent rating, that is, whether 
severe lumbar spine limitation of motion is shown.  

A March 2000 VA magnetic resonance imaging (MRI) report notes 
minimal bulging disc and degenerative changes at the L5-S1 
level.  March 2000 X-rays showed mild lumbar convexity 
scoliosis to the right.  An October 2001 VA spine examination 
report reflects 90 degrees of flexion, 20 degrees of 
extension, and 20 degrees of lateral bending and rotation in 
either direction, with no motor or sensory deficit.  In March 
2002, a VA examiner elicited left lumbar paraspinal muscle 
spasm.  February 2004 VA X-rays showed a normal lumbar spine 
with degenerative changes of the thoracic spine.  A December 
2005 VA report mentions a history of erectile dysfunction.  

A May 2006 VA spine compensation examination report reflects 
a complaint of continuous sharp aching back pains.  The 
veteran also reported bilateral thigh numbness.  Tylenol(r) and 
Darvocet-N 100(r) provided less pain relief than did beer.  He 
denied incontinence, erectile dysfunction, flare-ups of back 
pain, or incapacitating episodes.  He reportedly had not 
worked since January 1997 due to back and joint pains.  The 
veteran walked normally, straight leg raising test was 
normal, and thigh rotation was normal.  Knee flexion to 30 
degrees caused low back pain, however.  Range of motion was 
to 85 degrees of flexion, 22 degrees of extension, 26 degrees 
of right and left lateral bending, and to 24 degrees of right 
rotation and 26 degrees of left rotation.  No additional 
functional impairment was found.  The diagnosis was no lumbar 
pathology.  

A January 2007 VA compensation examination report reflects 
back pains more intermittent than previously reported.  The 
veteran had no incapacitating episode and no radiation to the 
lower extremities, but he did have flare-ups several times 
per week.  Range of motion was to 90 degrees of flexion, to 
30 degrees of extension, to 30 degrees of right and left 
lateral bending, and to 30 degrees of right and left 
rotation.  Lumbar spine X-rays were normal.  The impression 
was no objective evidence of musculoskeletal disease found on 
his back examination or X-rays.

Thus, the evidence fails to demonstrate that the veteran has 
severe limitation of motion of the lumbar spine, even when 
considering pain-free ranges of motion or additional 
functional limitation due to pain, weakness, or 
incoordination.  

Next for consideration is Diagnostic Code 5293.  Under this 
code, a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  The medical evidence is devoid of 
evidence of intervertebral disc syndrome.  Thus, Diagnostic 
Code 5293 need not be considered further.  

Next for consideration is Diagnostic Code 5295.  Under this 
code, lumbosacral strain, with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
rating.  A 40 percent rating is warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation in forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001). The medical evidence 
fails to show listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation in 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or some of these with abnormal 
mobility on forced motion.  Thus, the criteria for a 40 
percent or greater rating are not more nearly approximated.  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating 
available remained at 60 percent; however, it became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  It might appear that use of this revision could 
not result in a greater benefit than the 20 percent already 
granted.  However, another new and significant provision 
provides that orthopedic and neurologic manifestations may be 
separately evaluated under appropriate codes and those 
evaluations may be used if they result in a greater benefit.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 
(effective September 23, 2002).  Thus, the Board must next 
determine whether the new method set forth at Note 2 results 
in a rating greater than 20 percent.  

As noted above, severe limitation of motion of the 
thoracolumbar spine is not shown.  Also, as mentioned above, 
there are no neurologic manifestations such as radiculopathy 
or bowel or bladder symptoms.  Thus, the September 2002 
revisions are not more favorable to the veteran.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, new and significant rating criteria 
were added to the rating schedule, effective from September 
26, 2003.  Under the newest rating criteria, the diagnostic 
code numbers changed.  Spine disabilities are now rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

These changes have allowed the RO to code the lumbar spine 
disability under Diagnostic Code 5242; however, the criteria 
set forth above for a rating greater than 20 percent are not 
more nearly approximated.  Ankylosis of the thoracolumbar 
spine is not shown.  After considering all the evidence of 
record, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 20 percent for lumbar spine mechanical back pain 
with scoliosis and degenerative arthritis is therefore 
denied.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

Bilateral Pes Planus

In June 1990, the Board granted service connection for 
bilateral pes planus.  The RO assigned an initial 30 percent 
rating under Diagnostic Code 5276 based on evidence of mild 
pronation with painful callosities.  Claims for an increased 
rating were denied at various times during the early and mid-
1990s.  

An April 1997 VA podiatry report notes use of orthotics with 
continued foot pains.  A June 1997 VA podiatry report notes 
pes planus, metatarsalgia and callosities.  It appears that 
the veteran requested an increase in October 1997.   

In January 2000, the veteran testified before an RO hearing 
officer that he wore orthotics and that both feet were 
arthritic.  He testified that he received all foot care at 
Denver VA Medical Center.  He testified that his feet hurt 
all of the time, more so without orthotics.  He had been a 
hairdresser, but could not stand on his feet for any length 
of time.  He requested that the RO consider a rating for 
arthritis in his feet and toes.  

A February 2000 VA podiatry compensation examination report 
notes callosities and pain in the plantar surfaces, 
bilaterally.  The veteran wore extra-depth shoes with molded 
insoles.  The podiatrist noted moderate pronation of both 
heels with flattened arches.  Ankle ranges of motion were 
normal.  The impression was congenital pes planus, bilateral 
bunionectomy, unrelated, and bilateral hammertoe procedures, 
unrelated.  Osteoarthritis of the first metatarsal phalangeal 
joints was also unrelated to pes planus.  

An April 2001 VA podiatry compensation examination report 
notes that the veteran was recovering from recent right 
bunionectomy with the foot still casted.  The heels were 
mildly pronated.  The impression was bilateral pes planus.  

According to an October 2001 VA compensation examination 
report, both feet had bunions and tender callosities.  The 
examiner specifically noted that "the foot itself is painful 
to manipulation, both at the metatarsal, as well as to the 
tarsal bones."  It is unclear whether this statement refers 
to both feet.  The examiner then noted that the veteran wore 
an orthotic in the right shoe for management of bunions.  
Standing for extended periods of time was painful and would 
lead to increased fatigability, surmised the examiner.  Foot 
pains also made it difficult to lose weight.  

An April 2002 VA orthopedic compensation examination report 
notes tender feet, worse on the right.  There was a lateral 
deviation of 10 degrees of the Achilles tendon on the right, 
with fallen arch and tenderness of the small bones of the 
right foot.  The left foot had similar findings.  Tender 
callosities of both feet were noted.  Foot pains would make 
working on his feet difficult.  No diagnosis was offered.

In December 2002, the veteran reported that he lost the use 
of both feet.  

A March 2003 VA orthopedic compensation examination report 
does not address the feet. 

In May 2004 rating decision, separate ratings for bunions and 
hammertoes of each foot were assigned.  Pes planus remained 
rated at 30 percent.  

A June 2004 VA podiatry clinic report notes osteoarthritis, 
foot pains, and nucleated lesions at multiple areas.  

A December 2005 VA podiatry compensation examination report 
reflects that the veteran reported spasm of the right foot 
arch and of the left heel and ankle.  The report notes that 
he did not wear corrective shoes.  On weight bearing, there 
was 20 degrees of valgus (bent outward) deviation.  The 
Achilles tendon could not be corrected by manipulation but 
there was no pain on manipulation.  The impression was mild 
pes planus.  The examiner did not find pronounced pes planus, 
marked pronation, marked inward displacement, or severe spasm 
of the tendo-Achilles on manipulation.  Nor did the examiner 
find objective evidence of weakness, incoordination, fatigue, 
or lack of endurance.  

A May 2006 VA podiatry compensation examination report 
reflects that the veteran reported painful callosities.  The 
report notes that he has used shoe inserts for decades, with 
no improvement.  He took Tylenol(r) 3 for foot pains.  There 
was abnormal Achilles tendon insertion on weight-bearing.  
The veteran appeared to walk without difficulty or pain.  The 
diagnosis was flat feet.  

A January 2007 VA orthopedic compensation examination report 
reflects that the veteran reported painful callosities and 
painful feet on use.  He used no corrective shoes or shoe 
inserts.  The examiner noted mild pes planus, if any.  The 
examiner found no evidence of permanent loss of use of the 
feet or of unemployability due to his back, knee, or feet.  

A November 2007 VA podiatry report notes complaints of severe 
arch pains.  Rigid orthotics were ordered.  

A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  A 30 percent rating is 
warranted if the above symptoms are unilateral.  A 30 percent 
rating is also warranted for severe bilateral acquired 
flatfoot, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 20 percent rating is warranted 
if the above symptoms are unilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

The facts demonstrate that both flat feet are manifested by 
pronation, abduction, pain on manipulation, and 
characteristic callosities.  Some, but not all, of the VA 
examiners found these manifestations.  Not shown is marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, which is not improved by 
orthopedic shoes or appliances.  The December 2005 VA 
examiner was most clear on this point.  The criteria of a 50 
percent rating are not more nearly approximated.  Because the 
manifestations are bilateral, the criteria of a 30 percent 
rating are more nearly approximated.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 30 percent for bilateral pes planus is therefore 
denied.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, and 
is raised by the record, the Board must provide adequate 
reasons and bases for its decision to not so refer it.  
Colayong v. West 12 Vet. App.  524, 536 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Elsewhere in this 
decision, the Board has addressed the propriety of assigning 
an extraschedular rating. 

Specially Adapted Housing

Entitlement to specially adapted housing is warranted when 
the evidence demonstrates that the veteran has a service-
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or, blindness in both eyes, having only light 
perception, together with the loss, or loss of use, of one 
lower extremity; or, the loss, or permanent loss of use of 
one lower extremity, together with (A) residuals of an 
organic disease or injury or (B) the loss or loss of use of 
one upper extremity, which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2007); see also 38 C.F.R. 
§ 3.809 (2007).

VA clinical records reflect that the veteran can walk 
normally.  A January 2007 VA orthopedic compensation 
examination report reflects that the veteran had not lost the 
use of the lower extremities or the feet.  Comparing the 
relevant symptoms with the rating criteria; these symptoms do 
not more nearly approximate the criteria for specially 
adapted housing.  

In this case, there is no competent evidence that any of the 
above conditions are met or more nearly approximated.  
Although the veteran has painful flat feet, he has not 
required braces, crutches, canes, or a wheelchair in order to 
move from place to place.  Nor is there a loss, or permanent 
loss of use, of one lower extremity, together with residuals 
of an organic disease or injury that affects balance or 
ability to move forward, which requires the use of braces, 
crutches, canes, or a wheelchair in order to move from place 
to place.  Nor is there a loss, or permanent loss of use, of 
one lower extremity together with the loss, or permanent loss 
of use, of one upper extremity that affects balance or 
ability to move forward and requires the use of braces, 
crutches, canes, or a wheelchair in order to move from place 
to place.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for specially adapted housing must therefore be denied.  



Special Home Adaptation

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

The veteran has not asserted, nor do the records show, 
service-connected blindness in both eyes with 5/200 visual 
acuity or less, or service-connected anatomical loss or loss 
of use of both hands.  Therefore, the veteran does not meet 
any criterion for this benefit.  He is not permanently and 
totally disabled due to blindness, nor has he lost of use of 
his hands, nor does he allege otherwise.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a special home adaptation grant must therefore be denied.  

Automobile and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is warranted where one of the following exists as 
the result of injury or disease incurred or aggravated during 
active service: (1) Loss or permanent loss of use of one or 
both feet; (2) Loss or permanent loss of use of one or both 
hands; (3) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; for adaptive 
equipment eligibility only: ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808 (2007).

Entitlement to these benefits is based upon a finding that 
the disability which causes the loss of use is service-
connected.  "Loss of use" of an extremity, as defined at 
38 C.F.R. §§ 3.350(a)(2) and 4.63, is where "no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance."  The determination of loss of use will be made on 
the basis of the actual remaining function, whether the acts 
of grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2007). 
Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use 
of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

The veteran has not claimed entitlement to benefits based on 
a service-connected vision disability.  

The veteran underwent a VA orthopedic evaluation in January 
2007.  The examiner elicited details of the veteran's 
difficulties with his lower extremities, but found that the 
veteran had not lost the use of his feet.  No claim of loss 
of use of the hands has been made.  

The January 2007 medical opinion makes clear that the veteran 
has not permanently lost the use of his feet or hands.  No 
medical evidence controverts this medical opinion.  Ankylosis 
of the hips or knees is not shown.  After considering all the 
evidence of record, the Board finds that the preponderance of 
it is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The claim for financial assistance for the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only is therefore denied.  


ORDER

An initial rating in excess of 20 percent for mechanical back 
pain with scoliosis and degenerative changes, to include a 
separate rating for arthritis, is denied.

An increased schedular rating for bilateral pes planus is 
denied.

Entitlement to specially adapted housing is denied. 

Entitlement to special home adaptation is denied.

Entitlement to automobile and adaptive equipment is denied.  


REMAND

Service Connection for the Left Shoulder 

The veteran seeks service connection for a left shoulder 
disorder that he feels was caused or aggravated by the use of 
crutches that were necessary following surgery for a service-
connected foot disorder.  

An April 2001 VA report notes that the veteran was fitted 
with axillary crutches.  A September 2001 VA report notes 
that left shoulder pains began 5 weeks earlier.  An October 
2001 VA report notes that shoulder pain began 3 months 
earlier.  A December 2001 VA outpatient treatment report 
notes that shoulder pain began 6 months earlier, not due to 
trauma.  The impression was mild impingement syndrome.  An 
April 2002 VA outpatient treatment report notes chronic left 
shoulder pain due to degenerative joint disease.  A May 2002 
report notes that the veteran re-injured the left shoulder 
over the weekend.  In July 2002, the veteran reported that 
crutches began to bother the left shoulder since foot surgery 
on January 12, 2001.  He reported that he currently had torn 
muscles and bone spurs and had been using crutches for four 
months.  According to a March 2003 VA examination report, a 
March 2002 magnetic resonance imaging (MRI) showed a left 
rotator cuff tear.  X-rays showed left clavicle roughening.  
The impression was left rotator cuff tear.  An October 2005 
VA treatment report notes rare shoulder pain.  

The duty to assist includes obtaining a medical opinion on 
the matter.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

TDIU

The veteran has asserted that he has been unable to work 
since January 1997 due to service-connected disabilities.  
This claim is intertwined the pending service connection 
claim discussed above.  In Harris v. Derwinski, 1 Vet. App. 
180 (1991), and Hoyer v. Derwinski, 1 Vet.App. 208 (1991), 
the Court dismissed as premature appeals from Board decisions 
which addressed only those issues which had been considered 
by the agency of original jurisdiction.  In each case, the 
Court held that the Board's decision on the claim which had 
been appealed was not a final order subject to appeal because 
that claim was "inextricably intertwined" with another 
claim which was undecided and pending before VA.

Thus, following development and adjudication of the left 
shoulder service connection claim above, the AOJ must again 
consider entitlement to TDIU.  

Accordingly, this case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
an orthopedic examination, by an 
appropriate specialist, to determine 
etiology of the claimed left shoulder 
disability.  The claims file should be 
made available to the physician for 
review.  The physician is asked to review 
the claims file and answer the following:

I.  What, if any, is the diagnosis 
for the left shoulder?

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that any current left shoulder 
disorder was either caused by or 
aggravated by use of an axillary 
crutch during recovery from service-
connected foot surgery?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim for service connection for a left 
shoulder disorder.  If the benefits 
sought remain denied, the veteran should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

3.  The AOJ should then consider the 
veteran's claim for TDIU on a schedular 
or extraschedular basis, as appropriate.  
If denied under 38 C.F.R. § 4.16(a), 
submit the claim to the Director, 
Compensation and Pension Service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination without good 
cause could result in the denial of the claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


